DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2021, has been entered.






Claim Disposition

3.	Claims 1-15, 17, 22 and 25 have been cancelled. Claims 16, 18-21, 23-24 and 26-53 have been are pending. Claims 16, 18-21, 23-24 and 26-49 are under examination. Claims 50-53 are withdrawn as directed to a non-elected invention.






Claim Rejections - 35 USC §112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and
use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the 

4.	Claims 16, 18-21, 23-24 and 26-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to a formulation that comprises at least 30 weight percent of a reducing sugar (fructose, galactose, glucose, glyceraldehyde, ribose, xylose, cellobiose, maltose or lactose) and a polypeptide having beta-galactosidase activity and transgalactosylating activity wherein at least one lysine and/or arginine residue of the polypeptide is glycated by the reducing sugar, however, the claimed invention is defined by functional limitations only and devoid of any structural limitations.  The claimed invention is directed to any polypeptide with the asserted activity. The art recognizes that the beta-galactosidase can be a hybrid (see attached Fowler et al. 1983 reference), from Bacillus stearothermophilus (Hirata et al. 1986 reference attached) or from E. coli (see Brake et al. 1978 reference attached), which would produce a different structure and which makes the instant claim language overly broad. No correlation is made between structure and function. The claimed invention is not adequately described because the claims far exceed the scope of the disclosure in the specification and the art. 
With covalent attachment of the sugar moiety, the beta-galactosidase is converted from a hydrolysing to a transferring enzyme having transgalactosylase activity. Beta-galactosidases from glycoside hydrolase family 2 (GH2) are exo-acting enzymes, which hydrolyse terminal non-reducing beta-D-galactose residues in beta-D-galactosides, e.g. lactose is hydrolysed to galactose and glucose. They belong to the enzyme class EC 3.2.1.23 with the official name beta-D-galactoside galactohydrolase. A common name used for this enzyme is lactase, as lactose is the common industrial substrate. Besides hydrolysing this enzyme class is also able to transfer galactose to other sugars and thereby make galacto-oligosaccharides (GOS). The different GH2 enzyme have various preferences for hydrolytic or beta-galactosidase activity and transgalactosylase activity and the preference can be expressed in terms of their GOS production ability, such as by the ratio of transgalactosylating activity to beta-galactosidase activity” (emphasis added).

Further, the specification at page 5 provides structure and organisms for the claimed beta-galactosidase, however, the instant claims are directed to a broad variable genus and not limited to any specific embodiment. The claims are read in light of the specification, however, the limitations of the specification cannot be read into the claims. 
The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus.
A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.

filed.



5.	Claims 16, 18-21, 23-24 and 26-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims recite added material, which is not supported by the original disclosure. Claim 16 recites “…at least 30 weight percent of a reducing sugar, wherein the reducing sugar is fructose, galactose, glucose, glyceraldehyde, ribose, xylose, cellobiose, maltose or lactose and a polypeptide having beta-galactosidase activity and transgalactosylating activity…at least one lysine and/or arginine residue of the polypeptide is glycated by the reducing sugar”  which is not fully supported by the instant specification because the specification indicates that the beta galactosidase polypeptide is modified by glycation. The specification also discloses the following:
polypeptide having beta-galactosidase activity and at least 30 wt % of a reducing sugar, preferably fructose, galactose, glucose, or lactose. [0011] In another embodiment, the invention provides a method of modifying a polypeptide having beta-galactosidase activity comprising contacting the polypeptide with a reducing sugar, preferably fructose, glucose, galactose, or lactose, for a time and temperature sufficient to produce a polypeptide modified by glycation. [0015] Without wishing to be bound by theory, it is believed that these incubation conditions result in glycation of the beta-galactosidase, which results in increased transferring properties. With covalent attachment of the sugar moiety, the beta-galactosidase is converted from a hydrolysing to a transferring enzyme having transgalactosylase activity.
 [0078] Suitable conditions include contacting the polypeptide with a solution of 5-90 wt % sugar, such as 30-90 wt %, and in particular 30-70 wt %, e.g., 5%, 10%, 15%, 20%, 25%, 30%, 35%, 40%, 45%, 50%, 55%, 60%, 65%, 70%, 75%, 80%, 85%, or 90% sugar.
[0088] Exemplary reducing sugars include the monosaccharides fructose, galactose, glucose, glyceraldehyde, ribose, xylose. Preferred is fructose, galactose and/or glucose and most particularly fructose and/or glucose. [0153] 1. A formulation comprising a polypeptide having beta-galactosidase activity and at least 30 wt % of a reducing sugar, preferably fructose, galactose, glucose, or lactose. [0154] 2. The formulation of embodiment 1, wherein the polypeptide having beta-galactosidase activity has been modified by glycation of at least one lysine and/or arginine residue. [0155] 3. The formulation of any of the preceding embodiments, wherein the polypeptide having beta-galactosidase activity has been modified by glycation of at least 1%, preferably at least 3%, more preferably at least 5%, even more preferably at least 10%, most preferably at least 20%, of the lysine and arginine residues of the polypeptide”( emphasis added). The specification does not support “at least 30 weight percent of the reducing sugars listed with an unlimited upper range. The specification sets forth “30-90” weight percent for the reducing sugars; and there is no support for the polypeptide having both activities and sugar prior to glycation.
Therefore, the specification lacks adequate written description.





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



6.	Claims 16, 18-21, 23-24 and 26-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claims 16, 18-21, 23-24 and 26-49 are ambiguous because the claim language can be construed as the addition of the sugar to the polypeptide produces the beta-galactosidase + transgalactosylating activity and the wherein clause is the resulting effect OR that the sugar is being added to the already glycated polypeptide since the polypeptide recites both activities in item (b).
Claims 33-44 lack clear antecedent basis for the recitation of “the polypeptide having beta-galactosidase activity” because the polypeptide has two activities.



Response to Arguments

7.	 Applicant’s comments have been considered. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot. The rejection of record under 35 USC 112, first paragraph remains for the reasons set forth above and herein. Applicant traverses the rejection stating that the specification provides sufficient description. It is noted that the claims as amended no longer recites the reducing sugars that are the preferred embodiment, even though only the recitation of “preferably” was objected to. In addition, the claims remain devoid of any structural limitations and are only described by function. The claimed invention is directed to any polypeptide that has beta-galactosidase activity and transgalactosylating activity and no 
Additionally, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), states that "applicant must convey with reasonable clarity 
Note that new rejections have been instituted under 35 USC 112, first and second paragraphs as well for the reasons stated above.



Conclusion

8.	No claims are presently allowable.





examiner should be directed to Hope A. Robinson whose telephone number is 571 -
272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to
5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584.
The fax phone number for the organization where this application or proceeding is
assigned is 571-273-8300. Information regarding the status of an application may
be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PAIR
or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-
direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652